Citation Nr: 0527604	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include cataracts and glaucoma.

2.  Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the left thigh, muscle 
group XIV, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Fargo, North Dakota, 
Medical and Regional Office Center (M&ROC), which denied the 
veteran's claim of entitlement to service connection for 
bilateral cataracts.  The Board remanded the case in August 
2004 for additional development and adjudication.  The case 
is now ready for appellate review.

The issue involving an increased evaluation for a shell 
fragment wound of the left thigh, muscle group XIV, is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence that the veteran's eye 
disability is related to service.  


CONCLUSION OF LAW

A bilateral eye disability, to include cataracts and glaucoma 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral eye 
disability, to include cataracts and glaucoma.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in March 2002, a statement of the case (SOC) issued in 
November 2002, a supplemental statement of the case (SSOC) 
issued in June 2005, as well as a letter by the Appeals 
Management Center (AMC) dated in August 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the letter 
by the AMC provided the veteran with information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A.           § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to each issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran argues that 
he is entitled to a VA compensation examination to determine 
whether his current eye disability is related to service.  As 
will be discussed below, the Board disagrees and finds that 
no further action is necessary to meet the requirements of 
the VCAA. 





II.  Merits of the Claim

The veteran claims that he developed cataracts and glaucoma 
as a result of service.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R.       § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records make no 
reference to eye problems.  Of particular relevance, a 
separation physical in October 1946 noted that the veteran's 
uncorrected visual acuity was 20/20 bilaterally.  The 
examining physician also noted that no eye abnormalities were 
shown.  This report also lists a blood pressure reading of 
130/80.  

The veteran first developed glaucoma and cataracts many years 
after service.  VA outpatient treatment records dated from 
2000 to 2002 show treatment for glaucoma and cataracts.  A 
February 2001 report notes that the veteran's glaucoma may be 
related to hypertension.  However, none of these records 
includes a medical opinion relating the veteran's glaucoma 
and cataracts to his period of active duty service. 

Thus, the evidence shows that the veteran first developed 
cataracts over 50 years after his separation from active duty 
service.  There is also no medical evidence indicating that 
either condition is related to service.  Indeed, a VA health 
care provide indicated that the veteran's glaucoma may 
related to hypertension, which also is not shown to be 
related to service.  The Board notes that the veteran is the 
only person to have linked his current eye disability to his 
service.  However, as a layperson, he is not medically 
qualified to render a decision as to medical causation or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the veteran's argument that he 
should be provided a VA compensation examination to determine 
whether his current eye disability is related to service.  
The Board disagrees.  The VA is required to provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, a current 
VA examination is not necessary to determine whether the 
veteran's eye disability, which was first diagnosed over 50 
years after service, is related to service.  An examiner 
could do no more than review the evidence and record the 
veteran's history, which would not constitute medical nexus 
evidence given the facts of this case.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Accordingly, remanding the case 
to afford the veteran an additional medical examination would 
only result in unnecessarily imposing an additional burden on 
VA with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral eye disability, to include 
cataracts and glaucoma.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.

ORDER

The claim of entitlement to service connection for a 
bilateral eye disability, to include cataracts and glaucoma, 
is denied. 


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his service-connected shell fragment 
wound of the left thigh, muscle group XIV.  Unfortunately, 
the Board finds that additional development is required 
before it can adjudicate this claim.

The veteran's shell fragment wound injury involving muscle 
group XIV has been evaluated under DC 5314.  This muscle 
group includes the anterior thigh group muscles that function 
to provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  38 C.F.R. § 4.73, DC 
5214 (2004).  

The veteran's shell fragment wound injury was examined by VA 
in January 2002.  However, this examination is inadequate for 
rating purposes in that the examiner evaluated the veteran's 
left hip but did not evaluate his left knee.  Since muscle 
group XIV affects range of motion of the knee, the veteran 
should be afforded another VA examination to determine the 
nature and severity of his shell fragment wound involving 
muscle group XIV.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected shell fragment wound of the 
left thigh, muscle group XIV.  In 
particular, the examiner should state 
whether any findings pertaining to the 
veteran's left knee are related to his 
service-connected shell fragment wound 
injury involving muscle group XIV.  

The examination should include X-rays and 
a complete test of the range of motion of 
the left knee, documented in degrees.  
The examiner should also answer the 
following questions: 

(a) whether the left knee exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); 

(b) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and 

(c) to what degree, if any, the veteran 
experiences recurrent subluxation or 
lateral instability of the left knee due 
to the service-connected disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


